Title: From Thomas Jefferson to D. Vassy, 11 October 1792
From: Jefferson, Thomas
To: Vassy, D.



Oct. 11. 1792.

Th. Jefferson presents his compliments to M. Vassy and returns him the Prospectus and Catalogue of his valuable collection of books. He sincerely wishes success to his institution and hopes there are persons enough in Philadelphia whose leisure and circumstances will enable them to ensure it. He is sorry that his occupations put it out of his power to avail himself either of the society to be formed, or of the books appropriated to them. He is so constantly engaged that tho in the midst of a tolerable library of his own, he is, like Tantalus, forbidden to indulge his appetite.
